     Case 6:18-cv-00111-RSB-BWC Document 28 Filed 06/23/20 Page 1 of 3

                                                                                                FILED
                                                                                     John E. Triplett, Acting Clerk
                                                                                      United States District Court

                                                                                  By CAsbell at 2:40 pm, Jun 23, 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 GRAYLING THOMAS,

                Plaintiff,                                 CIVIL ACTION NO.: 6:18-cv-111

         v.

 WARDEN ANTIONE CALDWELL, et al.,

                Defendants.


                                           ORDER

        Presently before the Court is Plaintiff’s Response to the Court’s May 20, 2020 Report

and Recommendation. Doc. 26. Upon review of Plaintiff’s Response, the Court VACATES

its May 20, 2020 Report recommending dismissal without prejudice of this matter for failure to

prosecute, doc. 20. Also before the Court is Plaintiff’s Motion for Appointment of Counsel,

which the Court DENIES for the reasons outlined herein. Doc. 27.

I.      Plaintiff’s Response to the May 20, 2020 Report and Recommendation

        In Plaintiff’s Response to the Court’s May 20, 2020 Report recommending dismissal,

Plaintiff outlines the steps he has taken to prosecute this case. Doc. 26. Specifically, Plaintiff

details the efforts he has made to engage in discovery in this case, and he claims he did place a

change of address in the mail. Id. A review of the docket indicates Plaintiff took action

regarding this case prior to the issuance of the Report and Recommendation, submitting a

traverse and a motion to compel, both dated May 19, 2020, but filed on June 2, 2020. Docs. 22,

23. In light of the above, the Court finds it appropriate to VACATE its May 20, 2020 Report

recommending dismissal without prejudice for failure to prosecute, doc. 20.
      Case 6:18-cv-00111-RSB-BWC Document 28 Filed 06/23/20 Page 2 of 3



II.      Motion for Appointment of Counsel

         Plaintiff also seeks the appointment of counsel in this case. Doc. 27. “Although a court

may, pursuant to 28 U.S.C. § 1915(e)(1), appoint counsel for an indigent plaintiff, it has broad

discretion in making this decision, and should appoint counsel only in exceptional

circumstances.” Wright v. Langford, 562 F. App’x 769, 777 (11th Cir. 2014) (citing Bass v.

Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999)). Appointment of counsel in a civil case is a

“privilege that is justified only by exceptional circumstances, such as where the facts and legal

issues are so novel or complex as to require the assistance of a trained practitioner.” Fowler v.

Jones, 899 F.2d 1088, 1096 (11th Cir. 1990) (citing Poole v. Lambert, 819 F.2d 1025, 1028 (11th

Cir. 1987); Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985)). There is no constitutional

right to the appointment of counsel in this case. Wright, 562 F. App’x at 777 (citing Bass, 170

F.3d at 1320).

         The Eleventh Circuit Court of Appeals has explained that “the key” to assessing whether

counsel should be appointed “is whether the pro se litigant needs help in presenting the essential

merits of his or her position to the court. Where the facts and issues are simple, he or she

usually will not need such help.” McDaniels v. Lee, 405 F. App’x 456, 457 (11th Cir. 2010)

(quoting Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993)).

         The Court has reviewed the record and pleadings in this case and finds no “exceptional

circumstances” warranting the appointment of counsel. While the Court understands that

Plaintiff is incarcerated, this Court has repeatedly found that “prisoners do not receive special

consideration notwithstanding the challenges of litigating a case while incarcerated.” Hampton

v. Peeples, No. CV 614-104, 2015 WL 4112435, at *2 (S.D. Ga. July 7, 2015). This case is not

so complex legally or factually to prevent Plaintiff from presenting “the essential merits of his




                                                 2
  Case 6:18-cv-00111-RSB-BWC Document 28 Filed 06/23/20 Page 3 of 3



position” to the Court. For these reasons, I DENY Plaintiff’s Motion for Appointment of

Counsel, doc. 27.

                                         CONCLUSION

       For the reasons laid out above, the Court VACATES its prior Report recommending

dismissal without prejudice of this case, doc. 20. The Court also DENIES Plaintiff’s Motion

for Appointment of Counsel, doc. 27.

       SO ORDERED, this 18th day of June, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                               3
